Citation Nr: 0204402	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  99-24 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, among other determinations, denied his 
claim for a rating higher than 30 percent for a service-
connected psychiatric disorder, then classified for rating 
purposes as generalized anxiety disorder.  By a later rating 
decision of July 2000, the RO reclassified the disability as 
post-traumatic stress disorder (PTSD) and assigned a 50 
percent rating from June 17, 1999, the date of receipt of the 
veteran's claim for increase.  The veteran has continued his 
disagreement with the rating assigned.  The veteran testified 
at a hearing at the RO before RO personnel in July 2000 and 
at a travel board hearing before the Board at the RO in 
December 2001 in connection with his appeal.


FINDINGS OF FACT

The service-connected PTSD is manifested by daily nightmares 
resulting in night sweats and insomnia, social isolation, 
anger, difficulty concentrating, depression, flashbacks, and 
memory loss, productive of a Global Assessment of Functioning 
(GAF) score of 29, indicative of an inability to function in 
almost all areas, consistent with total occupational and 
social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  Rating decisions apprised the veteran 
of the reasons and bases for the VA decisions.  A statement 
of the case, and supplemental statements of the case apprised 
the veteran of the law applicable in adjudicating the appeal, 
to include the criteria for a higher rating.  The 
correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  Additionally, the 
veteran has been afforded multiple VA examinations in 
relation to the status of his service-connected disability at 
issue.  The Board notes that the veteran reported at the 
December 2001 hearing on appeal that he was seen at the 
Saginaw VA medical center every two or three months for 
psychiatric medication refill, and was currently seeing a 
psychiatrist in Trever City named Mike Pace, who is 
associated with a Dr. Bean in Grand Rapids, from whom he 
received individual therapy every couple of weeks on a VA fee 
basis status, and that reports of such treatment are not of 
record.  However, in light of the rating evaluation award 
granted in this decision, the Board finds that no practical 
benefit would be served to the veteran by delaying appellate 
adjudication of this appeal to obtain such records.  Further 
development is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity. Separate 
diagnostic codes identify the various disabilities. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001). Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The currently assigned 50 percent rating for PTSD is 
warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
or motivation in mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: Suicidal ideations; obsessional 
rituals that interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting oneself 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue, except as outlined 
below.


I.  Factual Background

A rating decision in April 1986 awarded service connection 
for generalized anxiety disorder and assigned a 30 percent 
rating from July 1985.  The veteran's current reopened claim 
for an increased rating was received from the veteran on June 
17, 1999.  The current 50 percent rating has been assigned 
effective therefrom.

The veteran was admitted to a VA hospital in June 1999 for a 
three week stay in the SIPU inpatient treatment unit, in 
connection with admission to the C-track program for the 
first time at the VA Medical Centers in Saginaw, Michigan, 
and Ann Arbor, Michigan.  The problems on admission were poor 
sleep, frequent nightmares and isolation, and he had been 
referred for treatment of nearly nightly nightmares, night 
sweats and depression.  He reported he had been jobless since 
1987.  His identified problems during the course of 
hospitalization were avoidant behavior, low tolerance to 
stress, guilt, anger, depression, poor coping skills and 
substance abuse.  He was assigned to group therapy, 
individual counseling, anger management classes, and 
educational groups.  Days later in June 1999 he was involved 
in a verbal altercation with another patient in violation of 
his program contract and as a result was given an irregular 
discharge on psychiatric medication.  The diagnosis on Axis I 
at discharge was PTSD.  The global assessment of functioning 
score was 45/45.

In August 1999 the RO obtained VA outpatient treatment 
records for the period since June 1998 from the Saginaw, 
Michigan, VA Medical Center.  The reported diagnoses and/or 
clinical findings included anxiety attacks, increased 
irritability, and chronic depression.  He was given 
psychotropic medications, including for depression, anxiety 
and irritability.

The veteran underwent a VA psychiatric examination in 
September 1999.  It was reported that he had been divorced 
since 1978 following 10 years of marriage and had 2 children, 
ages 25 and 30.  He currently lived with a girl friend since 
1994.  He had completed 1 year of trade school.  He was 
currently unemployed, having last worked in 1987 as a road 
builder.  He had worked for 30 years building roads.  He had 
left the job due to a back injury and denied ever having been 
directly fired from a job.  He reported a history of alcohol 
abuse and of sporadic marijuana use.  He denied any history 
of psychiatric hospitalizations, and reported he was seen 
every three months for medication management at the Saginaw 
VA medical center.  The veteran's current complaints included 
a depressed mood associated with his Vietnam War experience.  
He complained that he was forgetful, impatient, irritable and 
angry and complained of insomnia and decreased appetite.  He 
reported feelings of anxiety and being "on guard" often with 
intrusive memories of Vietnam.  He indicated he startled 
easily, was not interested in being with others and avoided 
crowds.  He complained of chronic morning fatigue.  He also 
complained of frequent nightmares regarding the killing of 
Vietnamese soldiers.  On examination the veteran's mood was 
normal and his affect was appropriate.  He was alert and 
oriented to time, place and person.  His memory was largely 
unimpaired.  His formal operational judgment appeared to be 
good.  Diagnostically, the veteran's presentation resembled 
an anxiety based disorder.  The diagnosis on Axis I was PTSD, 
alcohol abuse.  The current GAF score was 68.

The veteran was admitted to a VA hospital for 32 days from 
February to March 2000 for participation in a PTSD treatment 
program.  He reported problems such as nightmares, 
flashbacks, intrusive thoughts of Vietnam, anger, social 
isolation, depression and sleep problems.  The veteran was 
assigned a primary therapist and received individual and 
group psychotherapy.  He was discharged in March 2000 with a 
diagnosis of post-traumatic stress disorder.  The GAF score 
on Axis V was 29/29.  On hospital discharge, a VA licensed 
social worker reported that although the veteran was able to 
achieve some psychotherapeutic benefit while in the PTSD 
program, it was clear his PTSD symptoms where chronic, may 
recur, and were likely to continue to interfere with his 
attempts to make a satisfactory adjustment outside of the 
hospital setting.

The veteran was admitted for 31 days to the VA Medical Center 
in North Chicago, Illinois, from December 2000 to January 
2001 for treatment of PTSD.  It was clinically opined there 
had been no significant change since his discharge from that 
facility in March 2000.  During hospitalization the veteran 
completed the PTSD treatment program and his course was 
uneventful.  He appeared to have benefited from the program.  
The diagnosis at the time of discharge in January 2001 was 
PTSD.  The GAF score on Axis V was 29/29.

In a psychotherapy summary dated in January 2001, a VA 
licensed social worker related that while in the PTSD 
recovery program, the veteran had addressed his primary 
traumatic memories of Vietnam combat and received treatment 
with group and individual psychotherapy.  It was again opined 
the veteran was felt to have derived some psychotherapeutic 
benefit from the program, but that it was clear that his 
symptoms were chronic and would continue to interfere with 
his attempts to make a satisfactory adjustment outside the 
hospital setting.  Continuation of treatment was strongly 
encouraged.

The veteran testified at a hearing before a hearing officer 
at the RO in July 2000 and provided a detailed summary of the 
symptoms of PTSD.

The veteran testified at a Travel Board hearing before the 
undersigned in December 2001.  He reported having nightmares 
about Vietnam nearly every night as well as night sweats and 
flashbacks concerning Vietnam.  He stated that he was 
currently living at the end of a dead end road where he did 
not associate with neighbors.  He related that he stayed home 
most of the time.  His girl friend of 20 years did the 
shopping.  He was irritable and would blow up over minor 
things.  Some days he just stayed in bed because he was 
depressed.  He could not stand to be around children, because 
children reminded him of an incident in Vietnam.  He enjoyed 
the solitude and spent time walking in the woods.  The 
veteran stated that he was currently seeing a psychiatrist in 
Trever City named Mike Pace (who was associated with a Dr. 
Bean in Grand Rapids), from whom he received individual 
therapy every couple of weeks for which the VA paid.  He 
reported he went to the VA Medical Center in Saginaw every 2 
or 3 months.  He indicated that one of the medications, 
Trazodol, helped him sleep.

Documents of record establish that by decision dated in 
October 1991, the veteran has been adjudicated disabled by 
the Social Security Administration since June 1985 for 
disabilities including post traumatic stress disorder, and is 
unable to perform his past relevant work.

II. Analysis

Clinical evidence of record establishes that the veteran's 
service-connected PTSD has been consistently manifested by 
complaints of daily nightmares resulting in night sweats and 
insomnia, social isolation, anger, difficulty concentrating, 
depression, flashbacks, and memory loss.  He has required 
regular treatment with psychiatric medication.  Despite such 
treatment, his reported GAF scores during the rating period 
on appeal consist of a score of 45 after a few days of VA 
inpatient treatment in June 1999, a score of 68 on VA 
psychiatric examination in September 1991, and a score of 29 
after 32 days of VA inpatient treatment in February and March 
2000, and after 31 days of VA inpatient treatment in December 
2000 and January 2001.  In this regard, the Board notes that 
the isolated GAF score of 68 is unique in that it is the only 
clinical reference to mild symptoms of record during the 
rating period on appeal.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (1994).  Significantly, the veteran's complaints on 
the examination at that time were unchanged from that noted 
at all other times of evaluation and/or treatment.  As such, 
the lone GAF score of 68 is inconsistent with the other 
clinical evidence of record, and is the only GAF score 
reported during the rating period on appeal after a singular 
examination, rather than evaluation on treatment over an 
extended period.  For these reasons, the Board finds that the 
reported GAF score of 68 in September 1999 is of lesser 
probative value than other GAF scores reported during the 
same rating period on appeal to date.

In contrast, after a few days VA inpatient psychiatric 
treatment in June 1999, the veteran's reported GAF score of 
45/45 reflected no improvement over the previous year, and is 
indicative of no better than serious symptoms or serious 
impairment in social or occupational functioning, including 
an inability to keep a job.  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994).  A GAF score of 29 was 
reported on two occasions following evaluation on extended VA 
inpatient treatment of more than 30 days.  Such score is 
indicative of an inability to function in almost all areas, 
consistent with total occupational and social impairment.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994).  As a 
score of 29 was rendered twice after two extended inpatient 
evaluation periods, it is of greater probative value.  While 
not dispositive, but rather additionally consistent 
therewith, the Board notes that the veteran has also been 
adjudicated disabled from employment by the Social Security 
Administration, for disabilities including PTSD, and the 
veteran has reported an extended period of current 
unemployment.  Any functional impairment attributable solely 
to substance abuse has not been clinically distinguished of 
record.

In view of the foregoing, the Board finds that the evidence 
of record supports a 100 percent evaluation for PTSD.  38 
C.F.R. § 4.130, Diagnostic Code 9411.


ORDER

Entitlement to a 100 percent rating for PTSD is granted, 
subject to the applicable law governing the award of monetary 
benefits.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

